Name: Commission Regulation (EC) No 2671/95 of 17 November 1995 amending Regulation (EC) No 2483/95 opening and providing for the administration of a Community tariff quota for cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds, originating in certain third countries for the period 1 July to 31 December 1995
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  cooperation policy;  EU finance
 Date Published: nan

 18 . 11 . 95 EN Official Journal of the European Communities No L 275/11 COMMISSION REGULATION (EC) No 2671/95 of 17 November 1995 amending Regulation (EC) No 2483/95 opening and providing for the administration of a Community tariff quota for cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds, originating in certain third countries for the period 1 July to 31 December 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21 79/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 8 thereof, Whereas Commission Regulation (EC) No 2483/95 (2) and provided for the administration of a Community tariff quota for cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds, origin ­ ating in certain third countries for the period 1 July to 31 December 1995 ; whereas as the result of an error, the final date for applications was fixed at 27 October 1995 ; whereas it is necessary to amend that date and the date for notification of applications to the Commission ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (3) of Commission Regulation (EC) No 2483/95 :  in the first indent the words 'by 27 October 1995' shall be replaced by 'on the third working day at the latest following the entry into force of Commission Regulation (EC) No 2671 /95' ; and  in the second indent the words 'by 8 November 1995' shall be replaced by 'on the sixth working day at the latest following the entry into force of Regulation (EC) No 2671 /95'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 223, 20. 9. 1995, p. 29. f OJ No L 256, 26. 10 . 1995, p. 13 .